Citation Nr: 1128467	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in November 2007 (which granted service connection for PTSD rated as 10 percent disabling, effective from August 17, 2007, the date the claim for service connection had been received) and by the RO in San Diego, California, in August 2008 (which granted service connection peripheral neuropathy, bilateral lower extremities, associated with diabetes mellitus, rated as 10 percent for each lower extremity, effective from July 31, 2007, the date the claim for service connection was received.)  An interim, December 2008, rating decision increased the rating for PTSD to 30 percent effective July 31, 2007, determining that the claim was received on that earlier date.  Notably, this rating decision also reflects that separate 10 percent ratings were assigned for peripheral neuropathy of each lower extremity.  Jurisdiction over the Veteran's claim has remained with the RO in Portland, Oregon.

The Veteran and his spouse testified before the undersigned at a March 2011 Travel Board hearing.  A transcript has been associated with the file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration (see March 2011 statement from the Veteran), permitting the Board to consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At his March 2011 hearing, the Veteran testified that his PTSD and bilateral lower extremity peripheral neuropathy had worsened since his most recent VA examinations for these disabilities (October 2007 for PTSD and February 2008 for peripheral neuropathy).  Moreover, a March 2011 statement from the Veteran's mental health counselor states that his condition has deteriorated over the past two years and "strongly" recommends "that his PTSD disability be reevaluated and upgraded."  In addition, private treatment records show fluctuation in the Veteran's peripheral neuropathy symptoms (the bottom of his feet were noted as "quite sensitive and tender" in October 2008 and subsequent clinical reports note the symptoms were improved and stabilized.)  In light of the lay statements and clinical evidence indicating that there may have been a significant change in the Veteran's service-connected PTSD and bilateral lower extremity peripheral neuropathy since his last examination for these disabilities, contemporaneous VA examinations to assess the disabilities are necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  

Additionally, the Veteran testified that he receives ongoing private treatment for his PTSD and bilateral lower extremity peripheral neuropathy (he reported going to the Salem VA clinic a few times 2 or 3 years ago; the most recent VA treatment report of record is dated 2 years previously, in January 2009).  VA is therefore on notice of outstanding possibly pertinent records.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Those records must be secured.

Notably, in a claim involving the initial rating assigned with a grant of service connection, "staged" ratings may assigned if warranted by facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for mental health and lower extremity complaints at the Portland and Salem medical facilities since 2009. 

2.  The RO should secure for the record copies of the complete updated clinical records of all private evaluation or treatment the Veteran has received for mental health and lower extremity complaints.  The Veteran should provide any releases necessary for VA to secure any private records of such treatment or evaluation, to include: (a) complete records from the Counseling Center for treatment since June 2009; (b) Margaret Chen, M.D., at the Samaritan Kidney Specialists for treatment since September 2010, and (c) Park Street Clinic for treatment since January 2011.  

If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

3.  After obtaining the VA and private records described above, the RO should then arrange for the Veteran to be examined to assess the current severity of his PTSD.  His claims file must be provided to the examiner for review. The examiner must specifically comment on the nature and extent of any impairment of occupational and everyday function due to the PTSD symptoms found.  The examiner must explain the rationale for all opinions offered.

4.  After obtaining the VA and private records described above, the RO should also the arrange for the Veteran to be examined to determine the nature and extent of any (and all) neurological impairment of the lower extremities the Veteran has as a complication of/due to his diabetes mellitus.  The Veteran's claims file must be examined in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must identify the peripheral nerves affected, and describe in detail the manifestations (and associated functional impairment) due to the nerve pathology.  If there is lower extremity peripheral nerve pathology that is unrelated to the Veteran's diabetes, the examiner should identify such pathology, and to the extent possible, distinguish the manifestations and functional impairment due to such pathology from those related to the service-connected diabetes mellitus peripheral neuropathy.  The examiner must explain the rationale for all opinions.

5.  The RO should ensure that development sought above is completed, and then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


